In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (McNulty, J.), dated July 10, 1996, as *321awarded the plaintiff wife $7,500 for accountant’s fees and $2,300 for real estate appraiser’s fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Considering that the plaintiff wife bears the burden of demonstrating the value of the defendant husband’s business interests at trial, and given the circumstances of this case, the court properly awarded the wife $7,500 to retain the services of an accountant, and $2,300 to retain the services of a real estate appraiser (see, Domestic Relations Law § 237 [d]). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.